granting reconsideration are appealable under NRAP 3A(b)(8) as special
orders after final judgment and that he is aggrieved by the district court's
improper grant of reconsideration because the two rescinded bases are
relevant to other litigation between the parties.
            Regarding the show cause order, in the district court's June 8
order, the court expressly granted reconsideration for the purpose of
rehearing the matter and issued a new summary judgment, which
effectively supersedes the prior March 26 order. The parties appear to
agree that the March 26 order is no longer effective. Accordingly,
summary affirmance is warranted.
            With respect to the petition for rehearing, while our dismissal
order incorrectly suggested that an order granting reconsideration is not
ever appealable, see Bates v. Nev. Savings & Loan Ass'n, 85 Nev. 441, 452,
456 P.2d 450, 443 (1969) (stating that a post-judgment order granting
rehearing is appealable); cf. Gumm u. Mai nor, 118 Nev. 912, 59 P.3d 1220
(2002) (explaining that a post-judgment order is appealable only when it
affects a party's rights growing out of the final judgment), 1 rehearing is
not warranted here because Letcher has not demonstrated that he was
aggrieved by the order granting reconsideration. The original March 26
summary judgment was based on Gardner's failure to oppose, and thus,
was resolved on all three grounds asserted in Letcher's motion.
Reconsideration was granted only to rehear the matter, and in the same
order, the district court finally resolved the action by way of summary
judgment, again in Letcher's favor. Although the court rescinded two of



       'Here, the order granting reconsideration was entered as part of the
final judgment dismissing Letcher's pending counterclaims, and thus, was
not clearly a post-judgment order appealable under NRAP 3A(b)(8).


                                      2
                the bases for relief set forth in the March 26 order, it nonetheless granted
                Letcher relief on one of the grounds asserted in his motion. Thus, neither
                the reconsideration nor the final summary judgment in his favor adversely
                and substantially affected Letcher's rights. NRAP 3A(a); Valley Bank of
                Nev. v. Ginsburg, 110 Nev. 440, 874 P.2d 729 (1994); see Noveck v. Avis
                Rent A Car System, LLC,       446 Fed. Appx. 370, 372-73 (2d Cir. 2011)
                (dismissing for lack of standing an appeal in which the appellant was
                 aggrieved" only to the extent that dismissal was not rendered on the
                preferred grounds and citing Black v. Cutter Labs., 351 U.S. 292, 297
                (1956) (noting that appellate courts "review[ ] judgments, not statements
                in opinions") and Cal. v. Rooney, 483 U.S. 307, 311, (1987) ("The fact that
                the [trial court] reached its decision through analysis different than this
                Court might have used does not make it appropriate for this Court to
                rewrite the [trial court's] decision, or for the prevailing party to request us
                to review it.")).
                              Accordingly, we deny rehearing, NRAP 40(c), and summarily
                ORDER the judgment of the district court AFFIRMED. 2




                Parraguirre



                       2 In
                         light of this order, we vacate our March 15, 2013, order directing
                an answer to the rehearing petition and deny as moot Gardner's May 21,
                2013, motion for an extension of time to retain new counsel and cause
                counsel to enter an appearance.
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                     cc: Hon. Susan Johnson, District Judge
                          Christopher Gardner
                          Cotton, Driggs, Walch, Holley, Woloson & Thompson/Las Vegas
                          Somach, Simmons & Dunn
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                       4
(0) 1947A

                MENIFINI